Citation Nr: 1821751	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-32 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to December 19, 2006.


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for a low back disability and assigned a noncompensable rating as of June 11, 2002-the date of the Veteran's claim.

The Veteran initiated an appeal as to the evaluation assigned his low back disability. In a May 2010 SSOC, a rating of 10 percent was assigned, effective June 11, 2002, and a 40 percent rating was assigned, effective April 21, 2010. In July 2010, the Veteran specifically limited his appeal to the effective date assigned for the 40 percent rating.

In a July 2012 decision, the Board granted entitlement to a rating of 40 percent as of June 11, 2002-the date of the Veteran's initial claim for service connection. The Board also determined that entitlement to a TDIU had been assigned, effective December 14, 2009, in an April 2011 rating decision, and the issue of entitlement to TDIU prior to December 14, 2009 was moot.

The Veteran appealed the matter to the United State Court of Appeals for Veterans Claims (Court). In a February 2014 Memorandum Decision, the Court affirmed the Board's determination that the Veteran's request for a TDIU was moot.

The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which, in a September 2015 decision, held that the Veteran's claim for TDIU had not been bifurcated and that an appeal regarding entitlement to a TDIU had been perfected. The Federal Circuit reversed the decision of the Court and remanded the case back to the Court with instructions for this case to be remanded to the Board to determine the Veteran's entitlement to TDIU from June 2002 to December 2009.

Thereafter, in a December 2015 decision, the Court set aside that portion of the July 2012 Board decision that denied the issue of entitlement to TDIU prior to December 14, 2009 and remanded the claim to the Board for readjudication consistent with the order of the Court and the Federal Circuit's remand order.

In a November 2016 Board decision, the Board granted TDIU from December 19, 2006 to December 13, 2009 and remanded the issue of entitlement to TDIU prior to December 19, 2006. The Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued by the RO in February 2018.

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran was unable to secure or follow any form of substantially gainful employment prior to December 19, 2006 due to his service-connected disabilities.


CONCLUSION OF LAW

The requirements for entitlement to a TDIU rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its November 2016 remand directives. The Veteran's claim for entitlement to a TDIU was referred to the Director of VA's Compensation and Pension Service for extraschedular consideration in February 2018, and a SSOC was issued in February 2018. Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If a veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id. 

In determining whether a veteran is unemployable for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

From June 11, 2002 to December 19, 2006, the Veteran was service connected at 30 percent for bronchial asthma and 40 percent for a low back disability. The Veteran's combined rating for compensation purposes was 60 percent. As the Veteran does not have a total combined rating of 70 percent, the schedular criteria have not been met for TDIU. Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

As noted above, the Board previously remanded this matter for referral to the Director of Compensation Services (Director) of an extraschedular TDIU. In February 2018, the Director denied TDIU on an extraschedular basis. 

The Veteran's personnel records indicate that during his active duty service, the Veteran served in the Army as a radio and vehicle mechanic.

The Veteran has submitted two VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. The first was submitted in March 2003. On that application, the Veteran indicated that he last worked in February 1992 after leaving his position with the New York State Department of Transportation because of a low back disability-other records in the Veteran's claims file indicate he was employed as a highway maintenance supervisor. The Veteran further reported that he had completed high school but had not had any other education or training. A second VA Form 21-8940 was submitted in December 2009. The Veteran continued to report the same education and employment history, but noted that his asthma also contributed to his inability to obtain substantially gainful employment. 

The Veteran's Social Security Administration (SSA) records indicate that he was awarded SSA benefits based on low back pain and an anxiety disorder. The Board notes that decisions of the SSA regarding disability, while relevant, are not controlling with respect to VA determinations, particularly as adjudication of VA and Social Security claims are based on different laws and regulations. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).

The Veteran's SSA records indicate the Veteran was injured in February 1992 while at work with the New York State Department of Transportation. He was put on light duty, and, ultimately, the Veteran retired as he was unable to continue the work. Records from this time indicate that he suffered a work-related injury to his lower back. However, the Veteran's SSA records indicate that the Veteran's psychosocial status also played a significant role in his retirement. Private medical treatment records from February 1995 and March 1996 also indicate the Veteran's disability was largely associated with a severe anxiety disorder-supporting the Veteran's SSA records. 

The Veteran's private treatment records from March 2002 further indicate that the Veteran's anxiety disorder was a significant factor contributing to his continued unemployment in 2002. These private treatment records indicate that the Veteran reported to his treatment provider that he was disabled because of his anxiety. The Veteran also reported back pain to this treatment provider at this time, but he reported his back pain was somewhat alleviated when he was able to sit down, suggesting that sedentary employment would be an option for the Veteran. 

In September 2002, the Veteran reported a flare-up of his back pain. However, in a follow-up after the initial flare-up, the Veteran reported that his pain had improved, though he did report limited ability to engage in significant physical activity. 

In November 2004, the Veteran's private physician submitted a letter on the Veteran's behalf indicating that the Veteran's back pain caused a limitation of daily activities, and he was considered disabled as a result of his back pain.

However, a VA examination in November 2005 indicated that the Veteran's back disability did not hinder his ability to complete activities of daily living, and though he wore a custom brace and took medication for pain, the Veteran's back disability did allow him to walk 100 yards, drive for up to 45 minutes, and he was steady on his feet. 

The Board finds that the Veteran's lower back disability, alone, did not cause the Veteran to be unable to obtain and retain substantially gainful employment prior to December 19, 2006. The Board acknowledges that the Veteran was granted SSA disability benefits based, in part, on a lower back disability. However, as noted above, SSA records are not controlling with respect to VA determinations. Furthermore, the Veteran's SSA records indicate that the Veteran's back pain was not the sole basis for awarding SSA benefits. Rather, the Veteran was granted benefits based on low back and an anxiety disorder, which disorder is not service connected. 

As the Veteran is not service connected for an anxiety disorder, symptoms associated with an anxiety disorder cannot be considered in a finding of entitlement to a TDIU for VA purposes. As medical records and SSA records related to the Veteran's February 1992 injury, and subsequent retirement, indicate that the Veteran's anxiety disorder played a significant role in his retirement and the treatment records in the Veteran's claims file do not indicate that the Veteran's low back disability alone would prohibit the Veteran from obtaining some form of sedentary employment, the Board finds that the Veteran's low back disability did not prohibit the Veteran from obtaining or maintaining substantially gainful employment.

The Board acknowledges the letter submitted by the Veteran's private physician indicating that the Veteran was disabled as a result of his back pain. However, the Board finds the Veteran's medical treatment records, including his private treatment records, and his SSA records to be more probative of the Veteran's physical health as it relates to his lower back disability. These records indicate that the Veteran's lower back disability limited his ability to engage in some, more physical employment, but did not hinder his ability to obtain sedentary employment, especially if he was able to change positions and take occasional breaks. 

The Board also acknowledges that the Veteran's employment history is almost entirely physical labor. However, the Veteran graduated high school, and his treatment records indicate his back disability would allow him to engage in sedentary employment. SSA records show he had "years of office work," which would indicate he has experience with sedentary office work. The records also show that he ran an antique business (but stopped that business because of the stress of that work). The Board notes that the standard for granting entitlement to TDIU is not whether the Veteran can obtain employment similar to that of his previous employment, but rather, whether the Veteran is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16.

The Board notes that the Veteran is also service connected for bronchial asthma at a 30 percent rate. However, the Board finds that the Veteran's bronchial asthma, even when combined with the Veteran's lower back disability, did not further the Veteran's total disability to the extent that it would prohibit the Veteran from obtaining or maintaining substantially gainful employment. 

VA examinations, conducted in January 2002 and November 2002, indicated that the Veteran's asthma presented with some wheezing and exacerbations in the fall and spring. The Veteran reported these symptoms limited his ability to engage in physical activities. However, the VA examiners indicated that the Veteran's asthma was well controlled with medication. Private treatment records from March 2002, July 2002, and November 2004 also indicated that the Veteran's asthma was exacerbated by seasonal allergies but was well controlled with medications. This suggests that other than a few more severe flare-ups, the Veteran's asthma would have not significantly impacted the Veteran's employability in more sedentary positions.

The Board acknowledges that the Veteran has been unemployed since approximately February 1992, as evidenced by his treatment records, personal statements, and lay statements associated with the claims file. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  There is no dispute that the Veteran's service-connected disabilities limit his ability to work, but the Board finds that the preponderance of the evidence is against a finding that the service-connected disabilities of the low back disability and asthma preclude all forms of sedentary employment.  Accordingly, the Veteran's claim for a TDIU is denied.



ORDER

Entitlement to a TDIU prior to December 19, 2006 is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


